IN THE SUPREME COURT OF THE STATE OF DELAWARE

CONTINENTAL INVESTORS FUND §
LLC,                              §
                                  §            No. 290, 2021
     Plaintiff Below, Appellant,  §
                                  §
     v.                           §            Court Below: Court of Chancery
                                  §            of the State of Delaware
TRADINGSCREEN INC., PIERO         §
GRANDI, AND PIERRE                §            C.A. No. 10164
SCHROEDER,                        §
                                  §
     Defendants Below, Appellees. §

                             Submitted: March 2, 2022
                             Decided:   March 30, 2022

Before VALIHURA, TRAYNOR and MONTGOMERY-REEVES, Justices.

                                      ORDER

      Now this 30th day of March, 2022, the Court having considered this matter on the

briefs and oral arguments of the parties and the record below, and having concluded that

the same should be affirmed on the basis of and for the reasons assigned by the Court of

Chancery in its Memorandum Opinion and Order Denying Plaintiffs’ Motion for Judgment

on the Pleadings dated February 26, 2015, its Post-Trial Memorandum Opinion dated July

23, 2021 and its Final Order and Judgment dated August 19, 2021;

      NOW, THEREFORE, IT IS ORDERED that the decisions of the Court of Chancery

be and the same hereby are AFFIRMED.

                                        BY THE COURT:

                                        /s/ Karen L. Valihura
                                        Justice